Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Wight on 20 April 2022.

The application has been amended as follows: 
In lines 14-15 of Claim 1, the phrase “a collapsible lying surface attached to and extending between the first main bar and the second main bar” changed to read --a collapsible lying surface attached to and extending between the first main bar and the second main bar along substantially an entire length of each of the first main and the second main bar--.  
In line 2 of claim 5, the phrase “arranged at an end of the first main bar and the second main bar” changed to read –arranged at respective ends of the first main bar and the second main bar--.
In line 2 of claim 6, the phrase “arranged at the lower area” changed to read  -- arranged at lower areas--.
In lines 14-15 of claim 19, the phrase “a collapsible lying surface attached to and extending between the first main bar and the second main bar” changed to read --a collapsible lying surface attached to and extending between the first main bar and the second main bar along substantially an entire length of each of the first main bar and the second main bar--.  


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings will be amended to remove the elements previously added in the drawings dated 25 August 2021. New drawings will be submitted which show the door, accommodation compartment, heating elements, and battery with dotted lines so that there is no additional structure added which was not provided in the original disclosure.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the claims dated 31 January 2022 have overcome the previous rejections for at least the reasons provided on page 9 of the Non-Final Rejection dated 29 September 2021. Additionally, the limitations added to the independent claims clarify that the collapsible surface extends along substantially an entire length of each of the first and second main bar. US Patent No. 5,494,051 to Schneider comprises a surface (the combination of 114 and 116) which hinges together and could be considered collapsible but it does not extend substantially the entire length of the main bars and it would not be obvious to modify the length of portions 114 and 116 since these members form a back rest and head rest. Additionally, Schneider teaches a pump being part of an intravenous system as well as a sensor system being part of the defibrillator system. However, it is not explicitly taught that the elements are part of the main bars since the cross section shown in Fig. 2 of Schneider shows a lower hollow section of the litter. Although the individual elements of the claimed invention are taught by Cane and Schneider, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of the prior art of record since there is no explicit teaching that the IV pump and sensor system of Schneider are located in the main bars and since modifying Cane to include pumps and sensors inside of the storage cavity of Cane would require significant modification in order to be able to store the elements in the cavity shown in Fig. 8b of Cane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619